                                                                                                         Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 1 of 22



                                                                                                   1
                                                                                                       Squire Patton Boggs (US) LLP
                                                                                                   2   Joseph A. Meckes (State Bar # 190279)
                                                                                                       joseph.meckes@squirepb.com
                                                                                                   3   Rafael M. Langer-Osuna (State Bar # 300948)
                                                                                                       rafael.langerosuna@squirepb.com
                                                                                                   4   275 Battery Street, Suite 2600
                                                                                                       San Francisco, California 94111
                                                                                                   5   Telephone:     +1 415 954 0200
                                                                                                       Facsimile:     +1 415 393 9887
                                                                                                   6
                                                                                                       Attorneys for Defendant
                                                                                                   7   THE OAKLAND COMMUNITY POOLS
                                                                                                       PROJECT, INC.
                                                                                                   8

                                                                                                   9                                 UNITED STATES DISTRICT COURT

                                                                                                  10                            NORTHERN DISTRICT OF CALIFORNIA
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                San Francisco, California 94111




                                                                                                  12   KEITH F. BELL, PH.D.,                          Case No. 4:19-cv-01308-JST
                               275 Battery Street, Suite 2600




                                                                                                  13                    Plaintiff,                    DEFENDANT THE OAKLAND
                                                                                                                                                      COMMUNITY POOLS PROJECT,
                                                                                                  14         v.                                       INC.’S MOTION FOR ATTORNEYS’
                                                                                                                                                      FEES
                                                                                                  15   THE OAKLAND COMMUNITY POOLS
                                                                                                       PROJECT, INC.; and Does 1 to 20,               Judge: Hon. Jon S. Tigar
                                                                                                  16
                                                                                                                        Defendants.                   Date:     June 24, 2020
                                                                                                  17                                                  Time:     2:00 p.m.
                                                                                                                                                      Room:     6
                                                                                                  18

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                     OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                        4:19-cv-01308-JST
                                                                                                         Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 2 of 22



                                                                                                   1
                                                                                                       TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
                                                                                                   2
                                                                                                              NOTICE IS HEREBY GIVEN that on June 24, 2020 at 2:00 p.m., or as soon thereafter as
                                                                                                   3
                                                                                                       counsel may be heard, before the Honorable John S. Tigar in Courtroom 6 of the above-entitled
                                                                                                   4
                                                                                                       Court, located at 1301 Clay Street, Oakland, California, or by videoconference, Defendant The
                                                                                                   5
                                                                                                       Oakland Community Pools Project, Inc. (“OCPP”) will and hereby does move this Court pursuant
                                                                                                   6
                                                                                                       to Rule 54(d) of the Federal Rules of Civil Procedure, Northern District Local Rules, Rule 54-6,
                                                                                                   7
                                                                                                       17 U.S.C. § 505, and 15 U.S.C. § 1117(a), for an order awarding OCPP its reasonable attorneys’
                                                                                                   8
                                                                                                       fees and costs for having successfully defended against Plaintiff’s claims for copyright and
                                                                                                   9
                                                                                                       trademark infringement.
                                                                                                  10
                                                                                                              This Motion is based on this Notice of Motion, the accompanying Memorandum of Points
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                       and Authorities, the Declarations of Rafael M. Langer-Osuna, Joseph Meckes and Melanie
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                       Cockrum, any reply documents to be submitted in support of this Motion, the pleadings on file
                                                                                                  13
                                                                                                       herein, and upon such other and further oral and/or documentary evidence as may be presented at
                                                                                                  14
                                                                                                       the time of the hearing on this Motion.
                                                                                                  15

                                                                                                  16   Dated: May 18, 2020                               Squire Patton Boggs (US) LLP
                                                                                                  17

                                                                                                  18                                                     By: /s/ Rafael M. Langer-Osuna
                                                                                                                                                                       Rafael M. Langer-Osuna
                                                                                                  19                                                     Attorneys for Defendant
                                                                                                                                                         THE OAKLAND COMMUNITY POOLS
                                                                                                  20                                                     PROJECT, INC.
                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                      -i-
                                                                                                                                                         OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                            4:19-cv-01308-JST
                                                                                                          Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 3 of 22



                                                                                                   1
                                                                                                                                                          TABLE OF CONTENTS
                                                                                                   2
                                                                                                       INTRODUCTION .......................................................................................................................... 1
                                                                                                   3   ARGUMENT .................................................................................................................................. 6
                                                                                                            I.   AN AWARD OF ATTORNEYS’ FEES IS APPROPRIATE UNDER THE
                                                                                                   4             COPYRIGHT ACT. ................................................................................................ 6
                                                                                                   5             A.          OCPP Prevailed on Summary Judgment on Each Cause of Action............ 6
                                                                                                                 B.          Awarding Fees For Plaintiff’s Unreasonable Litigation Positions
                                                                                                   6                         Would Further The Purposes Of The Copyright Act. ................................. 7
                                                                                                   7             C.          Money, Not Protecting His Rights, Motivates Plaintiff Here. .................... 8
                                                                                                                 D.          An Award Of Attorneys’ Fees Is Necessary To Deter Future
                                                                                                   8                         Shakedowns. ............................................................................................. 10
                                                                                                   9        II.  OCPP IS ENTITLED TO ATTORNEYS’ FEES UNDER THE LANHAM
                                                                                                                 ACT. ...................................................................................................................... 12
                                                                                                  10        III. OCPP IS ENTITLED TO THE FULL AMOUNT OF FEES SOUGHT.............. 12
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11             A.          The Time Spent By OCPP’s Counsel Is Reasonable. ............................... 13
                                                                                                                 B.          OCPP’s Counsel’s Billing Rates Are Reasonable. ................................... 15
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                                 C.          Courts Have Awarded Comparable Fees In Comparable Cases. .............. 15
                                                                                                  13             D.          OCPP Has Satisfied Its Meet And Confer Requirement........................... 16
                                                                                                  14   CONCLUSION ............................................................................................................................. 16

                                                                                                  15

                                                                                                  16

                                                                                                  17

                                                                                                  18

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                                          - ii -
                                                                                                                                                                               OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                                                  4:19-cv-01308-JST
                                                                                                          Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 4 of 22



                                                                                                   1
                                                                                                                                                       TABLE OF AUTHORITIES
                                                                                                   2                                                                                                                                   Page(s)
                                                                                                   3
                                                                                                       Federal Cases
                                                                                                   4
                                                                                                       Bell v. Caught My Eye Photography, et al.,
                                                                                                   5       2:18-cv-00961 (S.D. Ohio) ................................................................................................. 5, 11

                                                                                                   6   Bell v. Granite School District,
                                                                                                           2:19-cv-00209 (D. Utah) ..................................................................................................... 5, 11
                                                                                                   7
                                                                                                       Bell v. Magna Times, LLC,
                                                                                                   8       2019 WL 1896579 (D. Utah April 29, 2019) ............................................................................ 7
                                                                                                   9
                                                                                                       Bell v. Moawad Group, LLC,
                                                                                                  10       326 F.Supp.3d 918 (D. Ariz. 2018)..................................................................................... 7, 11

                                                                                                       Blanchard v. Bergeron,
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                          489 U.S. 87 (1989) .................................................................................................................. 13
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                       Blum v. Stenson,
                                                                                                  13      465 U.S. 886 (1984) ................................................................................................................ 15
                                                                                                  14
                                                                                                       Bosley Med. Inst. v. Kremer,
                                                                                                  15      403 F.3d 672 (9th Cir. 2005)................................................................................................... 12

                                                                                                  16   Camacho v. Bridgeport Fin., Inc.
                                                                                                         523 F.3d 973 (9th Cir. 2008)................................................................................................... 15
                                                                                                  17
                                                                                                       Chalmers v. City of Los Angeles,
                                                                                                  18      796 F.2d 1205 (9th Cir. 1986)................................................................................................. 15
                                                                                                  19   Choyce v. SF Bay Area Indep. Media Ctr.,
                                                                                                  20      2014 WL 5597274 (N.D. Cal. Nov. 3, 2014)...................................................................... 6, 15

                                                                                                  21   Coles v. Wonder,
                                                                                                          283 F.3d 798 (6th Cir. 2002)..................................................................................................... 8
                                                                                                  22
                                                                                                       Discovery Commn’cs v. Animal Planet, Inc.,
                                                                                                  23      172 F.Supp.2d 1282 (C.D. Cal. 2001)..................................................................................... 13
                                                                                                  24   DuckHole Inc. v. NBCUniversal Media LLC,
                                                                                                          2013 WL 5795204 (C.D.Cal. Oct. 25, 2013) ............................................................................ 6
                                                                                                  25

                                                                                                  26   Epikhin v. Game Insight N. Am.,
                                                                                                          2016 WL 1258690 (N.D.Cal. Mar 31, 2016) ............................................................................ 6
                                                                                                  27

                                                                                                  28
                                                                                                                                                                        - iii -
                                                                                                                                                                              OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                                                 4:19-cv-01308-JST
                                                                                                          Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 5 of 22



                                                                                                   1   Fantasy v. Fogerty,
                                                                                                          94 F.3d 553 (9th Cir. 1996)....................................................................................................... 6
                                                                                                   2
                                                                                                       Fogerty v. Fantasy, Inc.,
                                                                                                   3
                                                                                                          510 U.S. 517 (1994) .............................................................................................................. 6, 7
                                                                                                   4
                                                                                                       Gen. Universal Sys. v. Lee,
                                                                                                   5      379 F.3d 131 (5th Cir. 2004)..................................................................................................... 6

                                                                                                   6   Gonzalez v. City of Maywood,
                                                                                                          729 F.3d 1196 (9th Cir. 2013)................................................................................................. 13
                                                                                                   7
                                                                                                       Halicki Films, LLC v. Sanderson Sales & Mktg.,
                                                                                                   8      547 F.3d 1213 (9th Cir. 2008)............................................................................................. 6, 12
                                                                                                   9
                                                                                                       Hensley v. Eckerhart,
                                                                                                  10      461 U.S. 424 (1983) ................................................................................................................ 14

                                                                                                       Karam v. City of Burbank,
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                          352 F.3d 1188 (9th Cir. 2003)................................................................................................... 7
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                       Kerr v. Screen Extras Guild, Inc.,
                                                                                                  13      526 F.2d 67 (9th Cir. 1975)..................................................................................................... 13
                                                                                                  14
                                                                                                       Kirtsaeng v. John Wiley & Sons, Inc.
                                                                                                  15       136 S.Ct. 1979 (2016) ....................................................................................................... 1, 6, 7

                                                                                                  16   Legal Voice v. Stormans, Inc.,
                                                                                                          757 F.3d 1015 (9th Cir. 2014)................................................................................................. 13
                                                                                                  17
                                                                                                       Lewis v. Activision Blizzard, Inc.,
                                                                                                  18      2014 WL 4953770 (N.D.Cal. Sept. 25, 2014), aff’d Lewis v. Activision
                                                                                                          Blizzard, Inc., 634 Fed.Appx. 182 (9th Cir. 2015).................................................................... 8
                                                                                                  19
                                                                                                  20   Maljack Products, Inc. v. GoodTimes Home Video Corp.,
                                                                                                          81 F.3d 881 (9th Cir. 1996)..................................................................................................... 15
                                                                                                  21
                                                                                                       Media Rights Tech., Inc. v. Microsoft Corp.,
                                                                                                  22     922 F.3d 1014 (9th Cir. 2019)................................................................................................... 8
                                                                                                  23   Micromesh Tech. Corp. v. American Recreation Prods., Inc.,
                                                                                                          2007 WL 2501783 (N.D. Cal. Aug. 30, 2007) ........................................................................ 14
                                                                                                  24
                                                                                                       Moreno v. City of Sacramento,
                                                                                                  25
                                                                                                         534 F.3d 1106 (9th Cir. 2008)........................................................................................... 13, 14
                                                                                                  26
                                                                                                       In re Nucorp Energy,
                                                                                                  27       764 F.2d 655 (9th Cir. 1985)................................................................................................... 13

                                                                                                  28
                                                                                                                                                                        - iv -
                                                                                                                                                                             OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                                                4:19-cv-01308-JST
                                                                                                          Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 6 of 22



                                                                                                   1   Perfect 10, Inc. v. CCBill LLC,
                                                                                                          488 F.3d 1102 (9th Cir. 2007)............................................................................................. 7, 15
                                                                                                   2
                                                                                                       Perfect 10, Inc. v. Giganews, Inc.,
                                                                                                   3
                                                                                                          No. CV 11-07098-AB, 2015 U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24,
                                                                                                   4      2015) ............................................................................................................................. 9, 10, 15

                                                                                                   5   SellPoolSuppliesOnline.com LLC v. Ugly Pools Ariz., Inc.,
                                                                                                           2019 WL 1118206 (D. Ariz. Mar. 11, 2019) .......................................................................... 10
                                                                                                   6
                                                                                                       Stephen W. Boney, Inc. v. Boney Servs., Inc.
                                                                                                   7       127 F.3d 821 (9th Cir. 1997)................................................................................................... 12
                                                                                                   8   Superior Consulting Servs., Inc. v. Steeves-Kiss,
                                                                                                   9      2018 WL 2183295 (N.D.Cal. May 11, 2018) ......................................................................... 15

                                                                                                  10   Federal Statutes

                                                                                                       15 U.S.C. § 1117(a) .................................................................................................................. 1, 12
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                San Francisco, California 94111




                                                                                                  12   17 U.S.C. § 505 ........................................................................................................................... 1, 6
                               275 Battery Street, Suite 2600




                                                                                                  13   17 U.S.C. § 507(b) .......................................................................................................................... 8
                                                                                                  14   Other Authorities
                                                                                                  15
                                                                                                       Federal Rule of Civil Procedure 12(b)(6) ....................................................................................... 2
                                                                                                  16
                                                                                                       Northern District Local Rules, Rule 54-5 ..................................................................................... 16
                                                                                                  17

                                                                                                  18

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                                           -v-
                                                                                                                                                                             OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                                                4:19-cv-01308-JST
                                                                                                         Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 7 of 22



                                                                                                   1                        MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                                   2                                            INTRODUCTION

                                                                                                   3            Plaintiff Keith F. Bell, Ph.D. (“Plaintiff”) sued OCPP on a stale copyright claim and for

                                                                                                   4   trademark infringement even though OCPP offers no competing product or service, all because of

                                                                                                   5   a single Twitter post of the so-called “WIN Passage.” See Compl. (ECF 1); ECF 65.

                                                                                                   6        Over the course of this litigation, Plaintiff has:

                                                                                                   7            Asserted a claim that discovery revealed to be plainly barred by the limitations period;

                                                                                                   8            Included a false statement in his Complaint, which he neither investigated nor withdrew;

                                                                                                   9            Had to be compelled to sit for deposition in the forum he chose for his suit; and
                                                                                                  10            Wasted the time of all involved, including the Court, by failing to follow the local rules.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11            Accordingly, this Court should grant OCPP’s motion for attorneys’ fees. OCPP was
                                                                San Francisco, California 94111




                                                                                                  12   completely successful in disposing of both of Plaintiff’s meritless claims and in dealing with his
                               275 Battery Street, Suite 2600




                                                                                                  13   unreasonable litigation positions. Awarding fees here furthers the purposes of the Copyright Act.

                                                                                                  14   See Kirtsaeng v. John Wiley & Sons, Inc. 136 S.Ct. 1979, 1987 (2016). This is especially true

                                                                                                  15   where these unreasonable litigation positions reflect a pattern repeated across the country and

                                                                                                  16   where Plaintiff’s practice demonstrates an improper motive: to shake down defendants for quick

                                                                                                  17   settlements, regardless of the merits of his claims. Thus, an award of attorneys’ fees is also

                                                                                                  18   necessary to deter Plaintiff from future reckless and improperly motivated litigation conduct.

                                                                                                  19            As demonstrated below, the Court should award OCPP the entire (heavily pre-discounted)
                                                                                                  20   sum of $120,000.00 pursuant to 17 U.S.C. § 505 and 15 U.S.C. § 1117(a).

                                                                                                  21                                             BACKGROUND

                                                                                                  22            OCPP, a nonprofit organization, operates the Oakland Undercurrent youth swim team and

                                                                                                  23   maintains a Twitter account communicating with the team. ECF 57-1 ¶ 2. On December 23,

                                                                                                  24   2015, OCPP’s coach posted an image of the WIN Passage to OCPP’s Twitter page. Id. ¶ 5; ECF

                                                                                                  25   61-3, 7. Plaintiff soon discovered the post – in January 2016. ECF 57-3, 4–5; ECF No. 57-4, 5.

                                                                                                  26            Plaintiff waited until 2017 to ask OCPP to take down this post. On May 3, 2017, OCPP

                                                                                                  27   received a cease and desist letter from Plaintiff’s counsel, and OCPP promptly removed the post.

                                                                                                  28
                                                                                                                                                        -1-
                                                                                                                                                          OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                             4:19-cv-01308-JST
                                                                                                           Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 8 of 22



                                                                                                   1   ECF 57-1 ¶ 6; ECF 61-9, 2. OCPP declined to pay Plaintiff the exorbitant amount – $25,000 – he

                                                                                                   2   demanded as compensation for OCPP’s single Twitter post which was, essentially, a handout to

                                                                                                   3   the team. Id.1 How could such a post – a handout for educational purposes – not be fair use?

                                                                                                   4          After Plaintiff originally sent a demand letter, his then counsel explained to OCPP’s

                                                                                                   5   counsel that he was focusing on swim teams because he believed that they had insurance

                                                                                                   6   coverage that would provide a defense to Plaintiff’s claims. [Meckes Decl. ¶¶ 3-4]. Plaintiff’s

                                                                                                   7   counsel at the time even went so far as to suggest that OCPP tender the defense to its carrier to

                                                                                                   8   see if OCPP could come up with money to settle. [Id. at ¶ 4].

                                                                                                   9          Approximately two years later, on March 11, 2019, Plaintiff filed suit against OCPP
                                                                                                  10   alleging copyright and trademark infringement. The Complaint, exhibiting a document that only
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   later was confirmed to bear a February 2016 timestamp, suggested that the statute of limitations
                                                                San Francisco, California 94111




                                                                                                  12   had run but did not make this clear on its face. Compl. To the contrary, the Complaint alleged
                               275 Battery Street, Suite 2600




                                                                                                  13   “[a]t least as late as February 19, 2018, Defendant’s posting of the WIN Passage remained on its

                                                                                                  14   Twitter page.” Id. ¶ 25. .

                                                                                                  15          Because the facts as alleged in the Complaint were insufficient to support a motion to

                                                                                                  16   dismiss under Federal Rule of Civil Procedure 12(b)(6), OCPP was forced to proceed with

                                                                                                  17   discovery. Although OCPP’s representatives believed they had taken down the post on or around

                                                                                                  18   May 4, 2017, Plaintiff alleged otherwise. If Plaintiff’s allegations were true, it would mean that,

                                                                                                  19   somehow, OCPP had posted the WIN Passage again. As far as OCPP knew, that did not happen.
                                                                                                  20   Despite Plaintiff’s counsel’s Rule 11 obligation to investigate the evidentiary basis for their

                                                                                                  21   allegations, nothing in the Complaint was equivocal. Thus, Plaintiff put OCPP in the difficult

                                                                                                  22   position of moving to dismiss claims that, on their face, might plausibly allege conduct during the

                                                                                                  23   relevant limitations period. And the Complaint alleged trademark infringement claims

                                                                                                  24   unsupported by evidence that would require developing a factual record to obtain summary

                                                                                                  25   judgment. ECF 65 at 12.

                                                                                                  26   1
                                                                                                        This amount, as discovery and expert analysis would reveal, bears no relation to value of
                                                                                                       Plaintiff’s copyright but instead appears to reflect his best estimate of nuisance of his lawsuits.
                                                                                                  27
                                                                                                       See ECF 57-6, 13-14; see also Bell Tr. at 84:6-85:4 [RLO Decl. ¶3, Ex. A]. According to
                                                                                                  28   discovery in the Related Case, Plaintiff has no documents used to create his fee schedule. See
                                                                                                       [Wager Decl. ¶ 5, Ex. A, RFP 52].
                                                                                                                                                        -2-
                                                                                                                                                            OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                                        4:19-cv-01308-JST
                                                                                                            Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 9 of 22



                                                                                                   1            Shortly after filing the case, Plaintiff sought to have it related to another case he filed in

                                                                                                   2   the Northern District of California: Bell v. Pacific Ridge Builders, Inc., et al., 4:19-cv-01307

                                                                                                   3   (“Related Case”). This is one of many similar cases Plaintiff has filed across the country.

                                                                                                   4            OCPP proceeded to discovery. Plaintiff’s responses to OCPP’s first round of written

                                                                                                   5   discovery were vague and evasive. For example, when asked to state all facts supporting his

                                                                                                   6   allegation that OCPP’s post remained on Twitter on February 19, 2018, Plaintiff referred to his

                                                                                                   7   entire then 800 plus page document production. Response to Interrogatory No. 3, ECF 57-4 at 2.

                                                                                                   8            Plaintiff also refused to appear voluntarily in this District, forcing OCPP to seek and

                                                                                                   9   obtain an order compelling him to appear. See ECF 32, ECF 34.
                                                                                                  10            Meanwhile, despite numerous efforts to meet and confer, Plaintiff continually delayed
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   providing updated interrogatory responses. [RLO Decl. ¶8, Ex. D]. Plaintiff provided
                                                                San Francisco, California 94111




                                                                                                  12   supplemental responses only at 10:20 PM the night before his deposition. Id. At his deposition,
                               275 Battery Street, Suite 2600




                                                                                                  13   Plaintiff confirmed that his sole basis for claiming that the post was up in February 2018 was a

                                                                                                  14   screenshot from a third party website – a website that purports to archive other websites. See

                                                                                                  15   Supplemental Response to Interrogatory No. 3, ECF 57-4 at 2.2 Plaintiff had no reason to

                                                                                                  16   conclude the website had anything to do with OCPP.3

                                                                                                  17            Despite Plaintiff’s evasive answers, the deposition finally clarified that Plaintiff’s

                                                                                                  18   copyright claim was time-barred and his trademark claim lacked objective merit. Thus, it is clear

                                                                                                  19   that Plaintiff made demonstrably false allegations in his Complaint specifically in order to create
                                                                                                  20   a situation where OCPP potentially faced months (or years) of litigation before it could vindicate

                                                                                                  21   its rights.4 Based on facts uncovered in discovery, OCPP’s counsel notified Plaintiff’s counsel

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25
                                                                                                       2
                                                                                                  26       The purported archive date was not in 2018 either. Id.

                                                                                                  27   4
                                                                                                         Plaintiff’s deposition also revealed that the licensing model used by his expert and cited as the
                                                                                                  28   basis for the demands made in his various demand letters had never been used outside of
                                                                                                       litigation. Bell Tr. at 84:6-85:4 [RLO Decl. ¶3, Ex. A].
                                                                                                                                                         -3-
                                                                                                                                                            OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                                      4:19-cv-01308-JST
                                                                                                           Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 10 of 22



                                                                                                   1   that there were significant Rule 11 issues with his Complaint. See Rule 11 Email, [RLO Decl. ¶9,

                                                                                                   2   Ex. E].5 As of that time, significant time had been invested in debunking Plaintiff’s claims.6

                                                                                                   3           Shortly after OCPP served its Rule 11 Motion, Plaintiff’s counsel sought to withdraw

                                                                                                   4   from the case. ECF 37, 2; ECF 36, 2. Thereafter, Plaintiff caused a great deal of unnecessary

                                                                                                   5   confusion. Even though Plaintiff’s new counsel, Adam Urbanczyk, appeared at Plaintiff’s

                                                                                                   6   deposition in November 2019, Plaintiff did not successfully substitute his counsel until February

                                                                                                   7   2020.

                                                                                                   8           Rather than ask the Court for leave to withdraw the affected pleadings, Plaintiff doubled

                                                                                                   9   down on his false allegation and used it as a basis for his summary judgment papers. ECF 45; 60;
                                                                                                  10   65 at 10 (“Bell argues that a third party’s 2016 archiving of OCPP’s website and Gimbutis’s
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   deletion of the post in 2017 constituted additional infringing acts.”). Once Plaintiff had clarified
                                                                San Francisco, California 94111




                                                                                                  12   his representation, OCPP cross-moved for summary judgment arguing that Plaintiff’s copyright
                               275 Battery Street, Suite 2600




                                                                                                  13   claim was time-barred and his trademark claim was insupportable. ECF 57.

                                                                                                  14           On May 4, 2020, the Court granted OCPP’s motion for summary judgment on the

                                                                                                  15   copyright and trademark infringement claims. See ECF 65. The Court determined that Plaintiff

                                                                                                  16   failed to show “a genuine dispute of material fact as to OCPP’s statute of limitations defense” as

                                                                                                  17   Plaintiff failed to present evidence “that OCPP engaged in any acts of copyright infringement

                                                                                                  18   after its December 2015 Twitter post.” ECF 65 at 10. As for the trademark infringement claim,

                                                                                                  19   the Court determined that Plaintiff failed to present any evidence demonstrating commercial use.
                                                                                                  20   Id. at 12. The clerk entered judgment on May 4, 2020. See ECF 66.

                                                                                                  21

                                                                                                  22

                                                                                                  23
                                                                                                       5
                                                                                                  24     OCPP prepared and served a Rule 11 motion. [RLO Decl. ¶10, Ex. F]. OCPP, however, is not
                                                                                                       moving for relief under Rule 11 because Plaintiff’s false allegation proved immaterial to the
                                                                                                  25   Court’s decision. Nonetheless, OCPP’s unfiled Rule 11 Motion bears on the present motion since
                                                                                                       it demonstrates Plaintiff’s reckless litigation behavior and the work necessary to overcome
                                                                                                  26   Plaintiff’s false allegation.
                                                                                                  27   6
                                                                                                        As of November 27, 2019, OCPP’s counsel had expended 191.27 hours, see Billing Records,
                                                                                                  28   [RLO Decl. ¶16, Ex. I], and $1,443.00 for the cost of the deposition, see Bill of Costs, ECF 67.

                                                                                                                                                       -4-
                                                                                                                                                         OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                            4:19-cv-01308-JST
                                                                                                           Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 11 of 22



                                                                                                   1           Before and during the course of these proceedings, numerous other defendants have faced

                                                                                                   2   similar lawsuits and litigation tactics from Plaintiff.7

                                                                                                   3           In the Related Case, Plaintiff:

                                                                                                   4                  Asserted (and lost) a claim for vicarious copyright infringement that Plaintiff did

                                                                                                   5                   “not even attempt” to substantiate. Related Case ECF 31, 11.

                                                                                                   6                  Asserted (and lost) a trademark claim, which though “a rare situation,” merited

                                                                                                   7                   dismissal because no confusion was possible. Related Case ECF 31, 14.

                                                                                                   8                  Plaintiff objected to providing the deposition transcript from this case to the

                                                                                                   9                   Related Case defendants. After having sought, over objection, to relate the cases
                                                                                                  10                   for reasons of judicial economy, Plaintiff claimed that the deposition transcript
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11                   in this matter is not relevant to the Related Case. [Wager Decl. ¶ 3].

                                                                                                                   
                                                                San Francisco, California 94111




                                                                                                  12                   Produced certain relevant materials only in the Related Case. [Wager Decl. ¶ 4;
                               275 Battery Street, Suite 2600




                                                                                                  13                   RLO Decl. ¶4, Ex. B].

                                                                                                  14                  Failed timely to produce an expert report. [Wager Decl. ¶ 8].

                                                                                                  15           In other cases, Plaintiff has exhibited further unreasonable claims and unreasonable

                                                                                                  16   litigation positions that reflect his motivation to exploit the Court system for quick settlements:

                                                                                                  17                  In Bell v. Granite School District, 2:19-cv-00209 (D. Utah), Plaintiff brought a

                                                                                                  18                   nearly identically time-barred copyright claim against a Utah School District. See

                                                                                                  19                   Granite School District, ECF 20, 8-12.
                                                                                                  20                  In that same case, Plaintiff demanded an exorbitant settlement, and then, faced

                                                                                                  21                   with a defense, begged off for $600. [RLO Decl. ¶17, Ex. J at 5, 16, 54].

                                                                                                  22                  In Bell v. Caught My Eye Photography, et al., 2:18-cv-00961 (S.D. Ohio),

                                                                                                  23                   Plaintiff apparently sued the wrong parties, failed to substantiate claims for

                                                                                                  24                   vicarious liability, and relied on third-party websites to try to substantiate claims

                                                                                                  25                   against an Ohio School District. Caught My Eye Photography, ECF 56 at 2-3, 5.

                                                                                                  26
                                                                                                       7
                                                                                                        In addition to the above, Plaintiff has declined to admit obvious facts, such as he has declined to
                                                                                                  27
                                                                                                       admit that the CEO of a construction company is not his competitor. See [Wager Decl. ¶ 6, Ex.
                                                                                                  28   B]. Plaintiff also denied that the WIN Passage and the poster containing the WIN Passage are
                                                                                                       widely available on the internet and available on his website. See [Wager Decl. ¶ 6, Ex. B].
                                                                                                                                                       -5-
                                                                                                                                                           OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                                      4:19-cv-01308-JST
                                                                                                            Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 12 of 22



                                                                                                   1                    By the time of his deposition, Plaintiff had obtained nuisance-value settlements

                                                                                                   2                     from 95 targets totaling approximately $880,000. See Bell Tr. at 46:15-48:2

                                                                                                   3                     [RLO Decl. ¶3, Ex. A]; see also ECF 57-7 at 3.

                                                                                                   4                                               ARGUMENT

                                                                                                   5   I.       AN AWARD OF ATTORNEYS’ FEES IS APPROPRIATE UNDER THE

                                                                                                   6            COPYRIGHT ACT.

                                                                                                   7            Under the Copyright Act, a court may “award a reasonable attorney’s fee to the prevailing

                                                                                                   8   party as part of the costs.” 17 U.S.C. § 505. The Copyright Act allows successful defendants to

                                                                                                   9   recover attorneys’ fees because “meritorious copyright defenses should be encouraged . . . to the
                                                                                                  10   same extent plaintiffs are encouraged to litigate meritorious claims of infringement.” Fogerty v.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   Fantasy, Inc., 510 U.S. 517, 527 (1994).
                                                                San Francisco, California 94111




                                                                                                  12            In exercising its discretion, the Court should consider “the totality of circumstances in a
                               275 Battery Street, Suite 2600




                                                                                                  13   case.” Kirtsaeng, 136 S.Ct. at 1985. Among other things, the Court should consider the

                                                                                                  14   following non-exhaustive factors: “the degree of success obtained; frivolousness; motivation;

                                                                                                  15   objective unreasonableness (both in the factual and legal arguments in the case); and the need in

                                                                                                  16   particular circumstances to advance considerations of compensation and deterrence.” Halicki

                                                                                                  17   Films, LLC v. Sanderson Sales & Mktg., 547 F.3d 1213, 1230 (9th Cir. 2008). Significant weight

                                                                                                  18   is afforded to both the degree of success and unreasonableness prongs, as the latter may stand in

                                                                                                  19   for furthering the purposes of the Act. Kirtsaeng, 136 S.Ct. at 1985. Burdensome litigation
                                                                                                  20   tactics can also be a basis for fees. Gen. Universal Sys. v. Lee, 379 F.3d 131, 148 (5th Cir. 2004).

                                                                                                  21            A.       OCPP Prevailed on Summary Judgment on Each Cause of Action.

                                                                                                  22            Courts consider a party’s degree of success in determining whether to award attorneys’

                                                                                                  23   fees. Fantasy v. Fogerty, 94 F.3d 553, 556 (9th Cir. 1996). Though not dispositive, the weight

                                                                                                  24   afforded to this factor is substantial. See Kirtsaeng, 136 S.Ct. at 1986.8

                                                                                                  25

                                                                                                  26   8
                                                                                                         While this factor “weights more in favor or a party who prevailed on the merits rather than on a
                                                                                                       technical defense,” DuckHole Inc. v. NBCUniversal Media LLC, 2013 WL 5795204, at *2
                                                                                                  27
                                                                                                       (C.D.Cal. Oct. 25, 2013), that technicality is less impactful where a defendant obtains “total
                                                                                                  28   success.” Choyce v. SF Bay Area Indep. Media Ctr., 2014 WL 5597274, at *4 (N.D. Cal. Nov. 3,
                                                                                                       2014); Epikhin v. Game Insight N. Am., 2016 WL 1258690, at *4-5 (N.D.Cal. Mar 31, 2016).
                                                                                                                                                        -6-
                                                                                                                                                            OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                                     4:19-cv-01308-JST
                                                                                                            Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 13 of 22



                                                                                                   1            The Court granted OCPP’s motion for summary judgment on all claims and denied

                                                                                                   2   Plaintiff’s motion for summary judgment in full. ECF 65. OCPP achieved an unqualified,

                                                                                                   3   complete dismissal of Plaintiff’s suit. The statute of limitations was not the OCPP’s sole defense9

                                                                                                   4   but Plaintiff’s claims were so clearly time-barred that this defense could not be ignored.

                                                                                                   5            This factor weighs in favor of granting OCPP reasonable attorneys’ fees.

                                                                                                   6            B.      Awarding Fees For Plaintiff’s Unreasonable Litigation Positions Would

                                                                                                   7                    Further The Purposes Of The Copyright Act.

                                                                                                   8            The Copyright Act’s primary objective is to “enrich[] the general public through access to

                                                                                                   9   creative works.” Fogerty, 510 U.S. at 527. Baseless claims do not further that purpose.
                                                                                                  10   Accordingly, awarding attorney’s fees to make an example of a plaintiff that abuses the system
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   furthers that purpose:
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                                When a litigant—whether plaintiff or defendant—is clearly correct, the likelihood
                                                                                                                that he will recover fees from the opposing (i.e., unreasonable) party gives him an
                                                                                                  13
                                                                                                                incentive to litigate the case all the way to the end. . . . [W]hen a person . . . has an
                                                                                                  14            unreasonable litigating position, the likelihood that he will have to pay two sets of
                                                                                                                fees discourages legal action. The copyright holder with no reasonable infringement
                                                                                                  15            claim has good reason not to bring suit in the first instance (knowing he cannot force
                                                                                                                a settlement and will have to proceed to judgment); and the infringer with no
                                                                                                  16            reasonable defense has every reason to give in quickly, before each side’s litigation
                                                                                                  17            costs mount. All of those results promote the Copyright Act’s purposes, by
                                                                                                                enhancing the probability that both creators and users (i.e., potential plaintiffs and
                                                                                                  18            defendants) will enjoy the substantive rights the statute provides.

                                                                                                  19   Kirtsaeng, 136 S. Ct. at 1986–87.

                                                                                                  20            Objective unreasonableness is evaluated “both in the factual and legal components of the

                                                                                                  21   case.” Perfect 10, Inc. v. CCBill LLC, 488 F.3d 1102, 1120 (9th Cir. 2007), quoting Fogerty, 510

                                                                                                  22   U.S. at 534 n. 19. Here, the statute of limitations is obvious10 – three years from when the

                                                                                                  23

                                                                                                  24
                                                                                                       9
                                                                                                         OCPP had hoped to prevail on fair use at trial. Bell v. Magna Times, LLC, 2019 WL 1896579,
                                                                                                  25   *2-6 (D. Utah April 29, 2019) (granting motion to dismiss reporter defendant on fair use grounds
                                                                                                       for quoting a speech in a news article); Bell v. Moawad Group, LLC, 326 F.Supp.3d 918 (D. Ariz.
                                                                                                  26   2018) (denying motion for summary judgment on fair use given factual nature of inquiry).
                                                                                                  27   10
                                                                                                         When the result is obvious or the arguments are without merit, a case is deemed frivolous.
                                                                                                  28   Karam v. City of Burbank, 352 F.3d 1188, 1195 (9th Cir. 2003).

                                                                                                                                                         -7-
                                                                                                                                                           OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                              4:19-cv-01308-JST
                                                                                                            Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 14 of 22



                                                                                                   1   copyright holder knows of a violation. 17 U.S.C. § 507(b); see also Media Rights Tech., Inc. v.

                                                                                                   2   Microsoft Corp., 922 F.3d 1014, 1022 (9th Cir. 2019).

                                                                                                   3            Compelling evidence shows that Plaintiff intentionally chose to put a false allegation into

                                                                                                   4   his Complaint to overcome the obvious time bar. [See Compl. ¶ 25; RLO Decl. ¶10, Ex. F (Rule

                                                                                                   5   11 Motion)]. This is not just unreasonable, it is, at a minimum, improper. Even worse, caught

                                                                                                   6   red-handed, Plaintiff chose to double down, arguing without a shred of evidence that OCPP

                                                                                                   7   uploaded the original post to an archive website within the limitations period in a failed effort to

                                                                                                   8   avoid summary judgment. 11

                                                                                                   9            Plaintiff’s claims were unreasonable from the beginning. See InvesSys, Inc. v. McGraw-
                                                                                                  10   Hill Cos., Ltd., 369 F.3d 16, 21 (1st Cir. 2004) (affirming fee award where a party “knew at the
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   outset of the raw facts” undermining his position). Plaintiff compounded that initial unreasonable
                                                                San Francisco, California 94111




                                                                                                  12   litigation position by trying to obscure the infirmity of his claim, failing to acknowledge
                               275 Battery Street, Suite 2600




                                                                                                  13   controlling law about discovery, and failing to follow the local rules. As Plaintiff’s copyright

                                                                                                  14   claim was stale and his arguments were without merit, this factor weighs heavily in favor of

                                                                                                  15   awarding OCPP reasonable attorneys’ fees.

                                                                                                  16            C.     Money, Not Protecting His Rights, Motivates Plaintiff Here.

                                                                                                  17            The Copyright Act is not a vehicle for extracting quick settlements. See Lewis v.

                                                                                                  18   Activision Blizzard, Inc., 2014 WL 4953770, at *3 (N.D.Cal. Sept. 25, 2014), aff’d Lewis v.

                                                                                                  19   Activision Blizzard, Inc., 634 Fed.Appx. 182 (9th Cir. 2015); see also Coles v. Wonder, 283 F.3d
                                                                                                  20   798, 803 (6th Cir. 2002). Plaintiffs are permitted to protect their creative works but Plaintiffs are

                                                                                                  21   not permitted to use the specter of litigation to extract disproportionate settlements:

                                                                                                  22
                                                                                                                However, in light of the fact that this case was objectively unreasonable, the tactics
                                                                                                  23            and strategies pursued by Plaintiff and his attorneys can be interpreted as seeking to
                                                                                                                force a settlement with a wealthy songwriter with little or no basis for doing so.
                                                                                                  24            Moreover, it tends to show that the strategies employed were simply puffing.
                                                                                                  25   Coles, 283 F.3d at 803.
                                                                                                  26

                                                                                                  27   11
                                                                                                         Notably, Plaintiff never attempted – through written discovery or any form of deposition – to
                                                                                                  28   confirm his bogus narrative that OCPP was somehow behind the archiving of this site. See
                                                                                                       generally [RLO Decl. ¶4, Ex. B].
                                                                                                                                                     -8-
                                                                                                                                                        OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                                   4:19-cv-01308-JST
                                                                                                        Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 15 of 22



                                                                                                   1          Plaintiff’s motive to force OCPP to choose between spending money to defend this case

                                                                                                   2   or paying Plaintiff can be inferred from Plaintiff’s conduct. Plaintiff continually doubled down

                                                                                                   3   on making this case more burdensome on OCPP.

                                                                                                   4          Proving intent rarely involves direct evidence. Yet Plaintiff’s actions demonstrate that his

                                                                                                   5   motivation is exclusively money and he files claims seeking money regardless of the merits.

                                                                                                   6   After Plaintiff originally sent a demand letter, his then counsel explained to OCPP’s counsel that

                                                                                                   7   he was focusing on swim teams because he believed that they had insurance coverage that would

                                                                                                   8   provide a defense to Plaintiff’s claims. [Meckes Decl. ¶¶ 3-5]. He even went so far as to suggest

                                                                                                   9   that OCPP tender the defense to its carrier to see if OCPP could come up with money to settle.
                                                                                                  10   [Meckes Decl. ¶ 4, Ex. B]. This mirrors Plaintiff’s approach in Utah, where the settlement
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   demands are somewhat uniquely publicly available. See [RLO Decl. ¶17, Ex. J, 1-5]. Plaintiff is a
                                                                San Francisco, California 94111




                                                                                                  12   professional litigant, having filed over 26 lawsuits claiming infringement since 2006.
                               275 Battery Street, Suite 2600




                                                                                                  13   Additionally, he has received settlements from at least 90 different alleged infringers across the

                                                                                                  14   country–all relating to the WIN Passage. This conduct does not further the purposes of the

                                                                                                  15   Copyright Act and should be deterred with a fee award. See Perfect 10, Inc. v. Giganews, Inc.,

                                                                                                  16   No. CV 11-07098-AB (SHx), 2015 U.S. Dist. LEXIS 54063, at *24 (C.D. Cal. Mar. 24, 2015)

                                                                                                  17   (awarding fees against Plaintiff who has filed 20-30 lawsuits, has never litigated a case to

                                                                                                  18   judgment, and maintains copyrights apparently for the purposes of litigation).

                                                                                                  19          Plaintiff’s litigation strategy and the licensing model he intended to rely on in this case are
                                                                                                  20   a shakedown scheme. His demands do not reflect the value of the work. Plaintiff has never used

                                                                                                  21   his licensing model in a business negotiation, only in connection with litigation. See ECF 57-6 at

                                                                                                  22   12–14 (“In this case, Dr. Bell has also not provided any licensing agreements or accounting data

                                                                                                  23   establishing that even one entity has paid his stated licensing rates outside of threatened

                                                                                                  24   litigation.”). Plaintiff’s strategy appears to be to demand an immediate settlement, from an

                                                                                                  25   insurance carrier, for an amount that is just cheap enough to discourage the defendant from

                                                                                                  26   mounting a fair use defense. ECF 57-6 at 14–15. His business model thus exploits a weakness in

                                                                                                  27

                                                                                                  28
                                                                                                                                                       -9-
                                                                                                                                                         OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                            4:19-cv-01308-JST
                                                                                                            Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 16 of 22



                                                                                                   1   the judicial system: Defending lawsuits costs a disproportionate amount of money regardless of

                                                                                                   2   the merits of the case.12 As explained by Plaintiff’s expert Daniel Werner:

                                                                                                   3            Dr. Bell has provided documentary evidence of past settlement agreements
                                                                                                                resolving intellectual property litigation initiated by Dr. Bell and several licensing
                                                                                                   4            agreements described as “settlements resulting from enforcement of intellectual
                                                                                                   5            property rights.” However, these documents do not reflect the market value of a
                                                                                                                licensing agreement for the WIN Passage between two willing parties. Instead,
                                                                                                   6            these agreements merely reflect the cost of litigation. . . . [E]ven if a defendant
                                                                                                                knows a lawsuit has no merit, it is economically rational for a defendant to pay a
                                                                                                   7            settlement to the plaintiff in an amount up to the cost of the defense.
                                                                                                   8   Id. at 13.
                                                                                                   9            After researching market rates for social media posts, Daniel Werner opined on the market
                                                                                                  10   value of a license to Plaintiff’s copyrighted passage:
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                                The results of my analysis show an average rate of $12.83 for electronic posting of
                                                                                                                a short passage from a best-selling sociology book to an audience of 39 members. . . .
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                                Clearly, Dr. Bell’s stated licensing rate [including a $20,000 initiation fee and a
                                                                                                  13            $5,000 monthly fee] is unreasonably high when compared to typical market rates.

                                                                                                  14   Id. at 15.
                                                                                                  15            Further, countless similar posts of the WIN Passage remain on social media. Whether
                                                                                                  16   purposeful or not, this provides Plaintiff with a greater opportunity to gain more money by
                                                                                                  17   shaking down those who repost the WIN Passage.
                                                                                                  18            To be clear, there is nothing inappropriate about suing to enforce your copyright. Here,
                                                                                                  19   however, Plaintiff has been not seeking to enforce his copyright but rather to use the legal system
                                                                                                  20   to extort windfalls in the form of nuisance value settlements. Thus, Plaintiff is obtaining windfall
                                                                                                  21   after windfall and extracting far more than his copyright is worth.
                                                                                                  22            This factor too weighs in favor of an award of attorneys’ fees.
                                                                                                  23            D.     An Award Of Attorneys’ Fees Is Necessary To Deter Future Shakedowns.
                                                                                                  24            Although courts often lack the necessary evidence to support deterrence, the direct
                                                                                                  25   evidence here is compelling. See SellPoolSuppliesOnline.com LLC v. Ugly Pools Ariz., Inc.,
                                                                                                  26

                                                                                                  27
                                                                                                       12
                                                                                                  28     Plaintiff’s claims could be a paradigmatic case for a copyright small claims process, if one ever
                                                                                                       gets established. https://www.copyright.gov/docs/smallclaims/
                                                                                                                                                     - 10 -
                                                                                                                                                          OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                                     4:19-cv-01308-JST
                                                                                                            Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 17 of 22



                                                                                                   1   2019 WL 1118206, *7 (D. Ariz. Mar. 11, 2019) (aff’d SellPoolSuppliesOnline.com, LLC v. Ugly

                                                                                                   2   Pools Ariz., Inc., 2020 WL 1527774 (9th Cir. Mar. 31, 2020).

                                                                                                   3            Plaintiff brought an objectively unreasonable and stale copyright infringement claim and a

                                                                                                   4   trademark claim that had no basis in reality. This, however, is not the only time Plaintiff has done

                                                                                                   5   so. Plaintiff just settled another case for $600 with a nearly identical factual posture: he

                                                                                                   6   discovered the alleged infringement in January of 2016 but waited until March 2019 to file suit.

                                                                                                   7   See Bell v. Granite School District, ECF 20.

                                                                                                   8            Just as in the Bell v. Granite School District, here, Plaintiff again exhibited what has been

                                                                                                   9   his pattern and practice across the nation for numerous years–file a meritless claim and then seek
                                                                                                  10   an immediate settlement to make it go away. See Plaintiff’s Demand Letter [Meckes Decl. ¶ 3,
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   Ex. A]; Bell v. Granite School District; see also Bell v. Caught My Eye Photography, ECF 49. In
                                                                San Francisco, California 94111




                                                                                                  12   other words, Plaintiff has a demonstrated practice of using litigation to obtain nuisance value
                               275 Battery Street, Suite 2600




                                                                                                  13   settlements for meritless claims. Bell Tr. at 84:6-85:4 [RLO Decl. ¶3, Ex. A]. An award of

                                                                                                  14   attorneys’ fees will deter Plaintiff and others like him from engaging in such conduct.

                                                                                                  15            Once in litigation, Plaintiff seeks to impose so much work on his adversary that they

                                                                                                  16   eventually throw up their hands in frustration and concede to his demands. Here, Plaintiff

                                                                                                  17   asserted baseless objections and stonewalled in discovery for months. See [RLO Decl.¶8; Ex. D;

                                                                                                  18   ECF 34]. By way of example, not only did Plaintiff force OCPP to fight for months to obtain

                                                                                                  19   discovery support for its statute of limitations defense, Plaintiff designated both his expert report
                                                                                                  20   and a deposition from a prior case highly confidential, but was unable to articulate any

                                                                                                  21   sufficiently particular reasons for doing so.13 [RLO Decl. ¶6, Comp. Ex. C]. His conduct,

                                                                                                  22   outlined above, in the Related Case has been similar.

                                                                                                  23            An award of fees is necessary to deter this pattern of conduct. This prong also weighs in

                                                                                                  24   favor of an attorneys’ fee award.

                                                                                                  25

                                                                                                  26

                                                                                                  27
                                                                                                       13
                                                                                                  28     The deposition transcript from the Moawad case thus lost any confidentiality by operation of
                                                                                                       the confidentiality order in this case. ECF 30 ¶ 5.2.
                                                                                                                                                      - 11 -
                                                                                                                                                          OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                                   4:19-cv-01308-JST
                                                                                                            Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 18 of 22



                                                                                                   1   II.      OCPP IS ENTITLED TO ATTORNEYS’ FEES UNDER THE LANHAM ACT.

                                                                                                   2            Under the Lanham Act, attorneys’ fees are awarded in “exceptional cases.” 15 U.S.C. §

                                                                                                   3   1117(a); Halicki Films, 547 F.3d at 1231. A case is considered exceptional if a plaintiff’s case is

                                                                                                   4   “groundless, unreasonable, vexatious, or pursued in bad faith.” Stephen W. Boney, Inc. v. Boney

                                                                                                   5   Servs., Inc. 127 F.3d 821, 827 (9th Cir. 1997). Trademark law “prevents only unauthorized uses

                                                                                                   6   of a trademark in connection with a commercial transaction in which the trademark is being used

                                                                                                   7   to confuse potential consumers.” Bosley Med. Inst. v. Kremer, 403 F.3d 672, 676 (9th Cir. 2005)

                                                                                                   8   (emphasis added).

                                                                                                   9            Plaintiff’s trademark infringement claim was unreasonable because he was unable to show
                                                                                                  10   commercial use. How could he have ever shown commercial use in his pursuit of an entity that
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   does not compete with him? Unsurprisingly, at summary judgment, Plaintiff failed to present any
                                                                San Francisco, California 94111




                                                                                                  12   evidence to demonstrate that OCPP offered a competing service or goods of any kind. The Court
                               275 Battery Street, Suite 2600




                                                                                                  13   reasoned that “[w]ithout any evidence that OCPP used Bell’s trademark in association with

                                                                                                  14   competing goods or services, Bell has not met his burden of production as to his trademark

                                                                                                  15   claim.” ECF 65 at 13. As Plaintiff did not have the evidence necessary to support his trademark

                                                                                                  16   infringement claim, his claim was unreasonable. See also Related Case ECF 31, 14 (dismissing

                                                                                                  17   trademark claim in a manner that only occurs in “rare situation[s]”).

                                                                                                  18            Therefore, the Court should award OCPP its attorneys’ fees under the Lanham Act.

                                                                                                  19   III.     OCPP IS ENTITLED TO THE FULL AMOUNT OF FEES SOUGHT.
                                                                                                  20            OCPP’s counsel expended approximately 345 hours litigating this matter to judgment.

                                                                                                  21   See [RLO Decl. ¶¶1-17, esp. 18, 19-21]. At SPB’s normal, market rates, that would total over

                                                                                                  22   $170,000. Given the outcome and Plaintiff’s litigation tactics, this is a reasonable amount of fees.

                                                                                                  23   Yet, bearing in mind the value and relative lack of complexity of the case, OCPP seeks only

                                                                                                  24   $120,000.14 In addition, OCPP is also seeking costs under a separate Bill of Costs. See Bill of

                                                                                                  25   Costs, ECF 67.

                                                                                                  26   14
                                                                                                         This amount does not include the work performed, also on a pro bono basis, by OCPP’s expert
                                                                                                       Daniel Werner. That work was necessary to rebut Plaintiff’s own expert report. Those fees
                                                                                                  27
                                                                                                       would have run $53,336.25 at the rates typically charged by Mr. Werner’s firm, NERA. [RLO
                                                                                                  28   Decl. ¶13, G]. These expenses too ought to be considered in awarding a fee – every defendant
                                                                                                       facing suit brought by Plaintiff must decide whether to retain such an expert. This adds to the
                                                                                                                                                     - 12 -
                                                                                                                                                         OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                                      4:19-cv-01308-JST
                                                                                                            Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 19 of 22



                                                                                                   1            The “lodestar” calculation is used to determine reasonable attorneys’ fees. Gonzalez v.

                                                                                                   2   City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013). “Under the lodestar method, the district

                                                                                                   3   court ‘multiplies the number of hours the prevailing party reasonably expended by a reasonable

                                                                                                   4   hourly rate.’” Id., quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).15

                                                                                                   5            A party seeking fees should provide (1) billing records, (2) counsel’s hourly rate, and (3)

                                                                                                   6   evidence demonstrating that counsel’s hourly rate is reasonable for an attorney of comparable

                                                                                                   7   skill and experience. See Discovery Commn’cs v. Animal Planet, Inc., 172 F.Supp.2d 1282, 1292

                                                                                                   8   (C.D. Cal. 2001). In addition, the Court should analyze the following factors:

                                                                                                   9
                                                                                                                (1) the time and labor required, (2) the novelty and difficulty of the questions
                                                                                                  10            involved, (3) the skill requisite to perform the legal service properly, (4) the
                                                                                                                preclusion of other employment by the attorney due to acceptance of the case, (5)
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11            the customary fee, (6) whether the fee is fixed or contingent, (7) time limitations
                                                                                                                imposed by the client or circumstances, (8) the amount involved and the results
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                                obtained, (9) the experience, reputation, and ability of the attorneys, (10) the
                                                                                                  13            “undesirability” of the case, (11) the nature and length of the professional
                                                                                                                relationship with the client, and (12) awards in similar cases.
                                                                                                  14

                                                                                                  15   Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975).

                                                                                                  16            Further, OCPP’s award of attorneys’ fees should also include fees for this motion as

                                                                                                  17   “statutory fee award provisions should be read as authorizing compensation for time spent

                                                                                                  18   litigating fee awards.” In re Nucorp Energy, 764 F.2d 655, 660 (9th Cir. 1985). OCPP’s counsel

                                                                                                  19   will document this time in connection with its reply brief.

                                                                                                  20            A.     The Time Spent By OCPP’s Counsel Is Reasonable.

                                                                                                  21            To determine whether the number of hours expended was reasonable, the Court should

                                                                                                  22   consider “whether, in light of the circumstances, the time could reasonably have been billed to a

                                                                                                  23   private client.” Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008). “[T]he most

                                                                                                  24
                                                                                                       nuisance value Plaintiff can extract. Where Plaintiff’s claims are meritless from the outset, this is
                                                                                                  25   unjust.
                                                                                                  26   15
                                                                                                         “Attorneys’ fees are recoverable by pro bono attorneys to the same extent that they are
                                                                                                       recoverable by attorneys who charge for their services.” Legal Voice v. Stormans, Inc., 757 F.3d
                                                                                                  27
                                                                                                       1015, 1017 (9th Cir. 2014); see also Blanchard v. Bergeron, 489 U.S. 87, 94 (1989) (“[W]here
                                                                                                  28   there are lawyers or organizations that will take a plaintiff’s case without compensation, that facts
                                                                                                       does not bar the award of a reasonable fee.”).
                                                                                                                                                       - 13 -
                                                                                                                                                           OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                                       4:19-cv-01308-JST
                                                                                                        Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 20 of 22



                                                                                                   1   critical factor” in determining the reasonableness of a fee award “is the degree of success

                                                                                                   2   obtained.” Hensley, 461 U.S. at 436. OCPP’s counsel was successful in defending against all of

                                                                                                   3   Plaintiff’s claims. Therefore, the amount of fees sought by OCPP is “reasonable in relation to the

                                                                                                   4   results obtained.” Id. at 440.

                                                                                                   5          “By and large, the court should defer to the winning lawyer’s professional judgment as to

                                                                                                   6   how much time he was required to spend on the case.” Moreno, 534 F.3d at 1112. OCPP’s

                                                                                                   7   counsel expended 345.67 hours defending and defeating Plaintiff’s claim. See [RLO Decl. ¶¶1-

                                                                                                   8   18, esp. 15, 18, Ex. H]. Discovery was conducted (thousands of pages were produced and

                                                                                                   9   reviewed), the location of Plaintiff’s deposition was litigated, and Plaintiff’s deposition was
                                                                                                  10   taken. Id. Further, the time spent in opposing Plaintiff’s motion for summary judgment and
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   preparing OCPP’s cross-motion for summary judgment was reasonable as OCPP ultimately
                                                                San Francisco, California 94111




                                                                                                  12   prevailed on summary judgment for both claims. Id.; ECF 65.
                               275 Battery Street, Suite 2600




                                                                                                  13          As noted above, OCPP has already drastically discounted the fees sought from what could

                                                                                                  14   be awarded based only on SPB’s time and its standard rates. Among other things, this discount

                                                                                                  15   (over)compensates for instances where SPB used this case to afford junior attorneys more “stand

                                                                                                  16   up time.” For instance, some of the time, such as having more than one attorney at a deposition

                                                                                                  17   in a case of this size, though helpful, might not have been spent had a client been paying for all

                                                                                                  18   work on an hourly basis. SPB is not charging for that time. [RLO Decl. ¶16, Ex. I]. As

                                                                                                  19   described above, however, much of the time SPB spent on this matter involved dealing with
                                                                                                  20   Plaintiff’s unreasonable positions: filing a stale claim, fighting about the location of his

                                                                                                  21   deposition, failing to provide clear discovery responses, being evasive at his deposition, and

                                                                                                  22   failing to comply with the local rules in to choosing counsel. That time would have been

                                                                                                  23   unavoidable, as Plaintiff intended.

                                                                                                  24          Moreover, OCPP is also permitted to recover for “claims and defenses that ultimately

                                                                                                  25   proved unnecessary.” Micromesh Tech. Corp. v. American Recreation Prods., Inc., 2007 WL

                                                                                                  26   2501783, at *10 (N.D. Cal. Aug. 30, 2007). A Rule 11 motion was prepared and sent to

                                                                                                  27   Plaintiffs’ counsel, but counsel for OCPP declined to file it as Plaintiff’s false statement in the

                                                                                                  28   Complaint turned out to be immaterial to his statute of limitations argument. [RLO Decl. ¶10,
                                                                                                                                                       - 14 -
                                                                                                                                                           OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                              4:19-cv-01308-JST
                                                                                                        Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 21 of 22



                                                                                                   1   Ex. F]; ECF 65 at 10. In other words, Plaintiff avoided Rule 11 only by lying ineffectually.

                                                                                                   2   Therefore, even though the Rule 11 motion was not formally filed except as an exhibit here, the

                                                                                                   3   effort expended should still be recoverable.

                                                                                                   4          Accordingly, OCPP’s request is reasonable in light of the result obtained.

                                                                                                   5          B.      OCPP’s Counsel’s Billing Rates Are Reasonable.

                                                                                                   6          The reasonableness of an attorney’s hourly rate is measured by its fair market value.

                                                                                                   7   Blum v. Stenson, 465 U.S. 886, 895 (1984). “In determining a reasonable hourly rate, the district

                                                                                                   8   court should be guided by the rate prevailing in the community for similar work performed by

                                                                                                   9   attorneys of comparable skill, experience, and reputation.” Chalmers v. City of Los Angeles, 796
                                                                                                  10   F.2d 1205, 1210–11 (9th Cir. 1986). Courts generally consider the market of the “forum in which
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   the district court sits.” Camacho v. Bridgeport Fin., Inc. 523 F.3d 973, 979 (9th Cir. 2008).
                                                                San Francisco, California 94111




                                                                                                  12          The District Court of the Northern District of California sits in the San Francisco Bay
                               275 Battery Street, Suite 2600




                                                                                                  13   Area. OCPP’s counsel’s billing rates are comparable to other similar San Francisco Bay Area

                                                                                                  14   firms and other San Francisco Bay Area attorneys with similar experience and reputation. [RLO

                                                                                                  15   Decl. ¶¶22-29; Meckes Decl. ¶¶8-12; Cockrum Decl. ¶2]. Therefore, it is reasonable to calculate

                                                                                                  16   OCPP’s attorneys’ fees using SPB’s rates, which are comparable to typical San Francisco Bay

                                                                                                  17   Area market rates. See also Perfect 10, Inc., No. CV 11-07098-AB (SHx), 2015 2015 U.S. Dist.

                                                                                                  18   LEXIS 54063, at *42 (finding similar rates reasonable in California).

                                                                                                  19          C.      Courts Have Awarded Comparable Fees In Comparable Cases.
                                                                                                  20          In Maljack Products, Inc. v. GoodTimes Home Video Corp., 81 F.3d 881, 890 (9th Cir.

                                                                                                  21   1996), the Ninth Circuit affirmed the district court’s award of fees in the amount of $162,175.04

                                                                                                  22   after granting summary judgment. In Superior Consulting Servs., Inc. v. Steeves-Kiss, 2018 WL

                                                                                                  23   2183295, at *5 (N.D.Cal. May 11, 2018), the court noted that “district courts in Northern

                                                                                                  24   California have found that rates of $475–$975 per hour for partners and $300–$490 for associates

                                                                                                  25   are reasonable.” Moreover, this Court has awarded 75% of counsel’s fees and costs, totaling

                                                                                                  26   $87,835, on frivolous copyright claims against two defendants that were adjudicated on a motion

                                                                                                  27   to dismiss. Choyce, 2014 WL 5597274, *6–7. Therefore, the rates for OCPP’s counsel are

                                                                                                  28
                                                                                                                                                      - 15 -
                                                                                                                                                          OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                             4:19-cv-01308-JST
                                                                                                        Case 4:19-cv-01308-JST Document 68 Filed 05/18/20 Page 22 of 22



                                                                                                   1   reasonable for comparable San Francisco Bay Area attorneys, and the total amount of fees sought

                                                                                                   2   are also reasonable.

                                                                                                   3          D.      OCPP Has Satisfied Its Meet And Confer Requirement.

                                                                                                   4          Counsel for OCPP has met and conferred with Plaintiff’s counsel as required under

                                                                                                   5   Northern District Local Rules, Rule 54-5. [RLO Decl. ¶30, Ex. L]. The parties were unable to

                                                                                                   6   informally resolve the issue of attorneys’ fees. Id.

                                                                                                   7                                             CONCLUSION

                                                                                                   8          For the foregoing reasons, OCPP requests that the Court grant OCPP’s Motion for

                                                                                                   9   Attorneys’ Fees and Costs in the amount requested and any additional amount required for a reply
                                                                                                  10   brief and/or hearing on this motion.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   Dated: May 18, 2020                                 Squire Patton Boggs (US) LLP
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13                                                       By:/s/ Rafael M. Langer-Osuna
                                                                                                                                                                         Rafael M. Langer-Osuna
                                                                                                  14                                                       Attorneys for Defendant
                                                                                                                                                           The Oakland Community Pools Project, Inc.
                                                                                                  15

                                                                                                  16

                                                                                                  17

                                                                                                  18

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                      - 16 -
                                                                                                                                                          OCPP’s MOTION FOR ATTORNEYS’ FEES
                                                                                                                                                                             4:19-cv-01308-JST
